United States Court of Appeals
                          For the Eighth Circuit
                     ___________________________

                             No. 20-1443
                     ___________________________

                          United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                            Casey Duante Jackson

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: October 22, 2020
                         Filed: October 28, 2020
                              [Unpublished]
                              ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Casey Jackson appeals the district court’s1 order committing him to the custody
of the Attorney General for hospitalization and treatment pursuant to 18 U.S.C. § 4246
(authorizing commitment when releasing a person who suffers from a mental disease
or defect would create a substantial risk of bodily injury or serious damage to
property).

      We conclude the factual determinations underlying the district court’s
commitment decision were not clearly erroneous. See United States v. Williams, 299
F.3d 673, 676-78 (8th Cir. 2002) (standard of review). The commitment order is
supported by medical opinions set forth in reports prepared by mental health
professionals where Jackson is presently confined for treatment, and by defense
counsel’s independent psychological examiner. See United States v. Ecker, 30 F.3d
966, 970 (8th Cir. 1994) (listing suggested factors in determining potential
dangerousness).

      We note that the Attorney General is under a continuing obligation to exert
reasonable efforts to place Jackson in a suitable state facility, and that his custodians
must prepare annual reports concerning his mental condition and the need for
continued commitment. See 18 U.S.C. §§ 4246(d) and 4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                           -2-